Citation Nr: 0524733	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-01 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to an initial increased (compensable) rating 
for a service-connected scar from shrapnel wound of the right 
knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
July 1945 and November 1951 to February 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  In an August 2003 
rating decision, the RO denied service connection for 
degenerative joint disease of the left knee; and granted 
service connection for a scar from a shrapnel wound to the 
right knee, assigning a 0 percent rating effective September 
9, 2002.  In February 2005, the RO denied service connection 
for degenerative joint disease of the right knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

I.  VA Form 646

In January 2003, the veteran appointed the Texas Veterans 
Commission as his representative on a VA Form 21-22.  
However, the record does not reflect a Statement of 
Accredited Representative in Appealed Case (VA Form 646) or 
any other similar document.  On a VA Form 8, Certification of 
Appeal dated on May 21, 2005, the RO acknowledged that a VA 
Form 646 was not of record, indicating that the veteran had 
requested a Board hearing.  Although the veteran submitted 
requests for a Board hearing in January 2004 and April 2005, 
he provided the RO with a written withdrawal of these 
requests on May 19, 2005.  Thereafter, the RO certified the 
veteran's claim to the Board without giving the veteran's 
representative the opportunity to execute a Statement of 
Accredited Representative in Appealed Case (VA Form 646).

Accordingly, the Board finds that a remand is necessary, as 
it does not appear that the veteran was afforded his right to 
representation during all stages of his appeal.   VA 
regulations provide that, when a claimant appeals to the 
Board, he "will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person."  38 C.F.R. § 
20.600 (2004).  If a claimant appoints a representative, the 
RO is to give the representative an opportunity to execute a 
VA Form 646, prior to certification of the appeal to the 
Board "in all instances."  VA Adjudication Procedure Manual, 
M21-1, Part IV, para. 8.29 (Mar. 24, 2000).  

II.  Service connection for degenerative joint disease of the 
right knee

The veteran filed a service connection claim for degenerative 
joint disease of the right knee in January 2004.  The service 
medical records show a shrapnel wound to the right knee in 
August 1944.  Current medical records dated in December 2002, 
April 2003, and August 2003 a show diagnosis of 
osteoarthritis and degenerative joint disease of the right 
knee.

As the record shows in-service findings of a right knee 
shrapnel wound and current findings of osteoarthritis and 
degenerative joint disease of the right knee, the 
determinative question becomes whether there is a link 
between the two.  This is a medical question, and where the 
determinative issues involve medical causation or diagnosis, 
competent medical evidence is needed.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

A review of the file shows that the veteran has never been 
afforded an appropriate VA examination for the purposes of 
securing the requisite medical opinion.  Although the veteran 
had an August 2003 VA examination, the RO only requested an 
examination of the residuals of the right knee shrapnel 
injury, and did not request an opinion on whether the 
veteran's right knee degenerative joint disease was related 
to his in-service shrapnel injury.  Therefore, the August 
2003 examination is considered unresponsive to the service 
connection issue.  Under the duty to assist provisions of the 
VCAA, VA has the duty to secure an examination or opinion if 
there is competent evidence of record that the claimant has a 
current disability, which may be associated with service, but 
the record does not contain sufficient medical evidence to 
make a decision on this claim.  38 U.S.C.A. § 5103A(d).  
Accordingly, the Board finds that another medical examination 
is necessary.  

III.  Initial compensable rating for a scar from a right knee 
shrapnel wound

The RO granted service connection for a right knee shrapnel 
wound scar in August 2003, assigning a noncompensable rating, 
effective September 9, 2002.  However, on his VA Form-9 dated 
in January 2004, he stated that although service-connection 
for his World War II wound was granted, his condition had 
gotten much worse.  He previously was afforded an August 2003 
VA examination.  

In this regard, when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  Under VA's duty to assist principles, the 
veteran is entitled to another medical examination to assess 
whether the severity of the scar from the right knee shrapnel 
wound has increased since the August 2003 VA examination.  
38 C.F.R. § 3.159(c).

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The veteran's representative should 
be given a specific opportunity to make 
a presentation, including the 
opportunity to execute a VA Form 646, 
Statement of Accredited Representative 
in Appealed Case regarding the issues of 
entitlement to service connection for 
right knee degenerative joint disease; 
service connection for left knee 
degenerative joint disease; and an 
initial compensable rating for a scar 
from a shell fragment wound to the right 
knee.

2.  The AMC should schedule the veteran 
for a VA orthopedic examination to 
determine the nature, etiology, severity, 
and date of onset of his degenerative 
joint disease of the right knee.  
Specifically, the examiner should 
determine whether it is at least as 
likely as not (50-50 chance) that the 
veteran's current degenerative joint 
disease of the right knee is related to 
his in-service right knee shrapnel wound.  
The examiner should base the opinion on 
examination findings, historical records, 
and medical principles.  It is imperative 
that the examiner reviews the evidence in 
his claims folder, including a complete 
copy of this REMAND.  All necessary tests 
and clinical studies must be 
accomplished, and all clinical findings 
must be reported in detail.  A complete 
written rationale for all opinions made 
must be provided.  If any requested 
opinion cannot be provided, that fact 
should be noted and the AMC should 
explain in detail why securing the 
opinion is not possible.

3.  The AMC also should schedule the 
veteran for a VA dermatology examination 
to determine the severity of the scar 
from the residuals of the shell fragment 
wound to the right knee.  Specifically, 
the examiner should comment on whether 
the scar is superficial, deep, tender, 
painful, or productive of limitation of 
function of the right knee; and whether 
there is underlying soft tissue damage 
or skin loss.  The examiner also should 
determine the length of the scar in 
square inches or square centimeters.  It 
is imperative that the examiner reviews 
the evidence in his claims folder, 
including a complete copy of this 
REMAND.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


